Title: From James Madison to Coleby Cowherd, [12 October 1825]
From: Madison, James
To: Cowherd, Coleby


        
          [12 October 1825]
        
        On or before the first day of January one thousand eight and twenty eight, I James Madison of the County of Orange, promise and oblige myself, my heirs executors and administrators to pay or cause to be paid unto Coleby Cowherd guardian of Lucy W Daniel, Orphan of John Daniel deceased, the just and full sum of one thousand dollars for value received; As witness my hand & seal this twelvth day of October 18 hundred and twenty five
        
          James Madison [seal]
          TesteCharles Scott
        
      